DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 06/06/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.


	Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 16-18, and 20-26 are allowed and now renumbered as 1-20.

The closest prior art Mitta teaches One way of representing word usage characteristics is with a data vector, where the data vector includes a number of characteristics representing how the word is used. For example, the vector may include characteristics indicating how often another word is used next to the subject word, how often the other word is used two words away from the subject word, etc. (col. 15, lines 48-53).
Once feature data is extracted, the system may use (514) the feature data and the data indexes 190 to identify text segments as potential answers to the question. The system may also use the question text itself to form a standard query to be used to query the indexes. The system may thus use the question text and the feature data to examine what text segments share similar text and/or feature data to the question asked. Questions that are within a certain similarity to the question asked may be selected as potential answers. The system may then receive (148) the potential answers from the data index(es) 190 (col. 19, lines 16-26).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including generating, by the data processing system, a taxonomy mapping of a knowledge base, wherein the taxonomy mapping associates each piece of the information extracted from the plurality of documents with one or more weighted index fields and with a respective category of a predefined taxonomy of categories; generating, by the data processing system, a plurality of vector indexes within the knowledge base for the plurality of documents, wherein each vector index of the plurality of vector indexes include includes vector representations respectively representing each piece of the information extracted from the plurality of documents in a vector space; testing, by the data processing system, a respective accuracy of one or more responses to one or more queries generated by a conversational bot of the data processing system, wherein the one or more responses comprise respective categories of the one or more queries; tuning, by the data processing system, a knowledge base weight of a plurality of knowledge base weights associated with a respective set of the one or more weighted index fields in response to determining, via the testing, that at least one response of the one or more responses generated by the conversational bot is inaccurate as recited in independent claim 1.

Prior art of record fails to teach a combination of elements including generating a taxonomy mapping of a knowledge base, wherein the taxonomy mapping associates each piece of the information extracted from the plurality of documents with one or more weighted index fields and with a respective category of a predefined taxonomy of categories; generating a plurality of vector indexes within the knowledge base for the plurality of documents, wherein each vector index of the plurality of vector indexes include includes vector representations respectively representing each piece of the information extracted from the plurality of documents in a vector space; testing a respective accuracy of one or more responses to one or more queries generated by a conversational bot of the data processing system, wherein the one or more responses comprise respective categories of the one or more queries; tuning a knowledge base weight of a plurality of knowledge base weights associated with a respective set of the one or more weighted index fields in response to determining, via the testing, that at least one response of the one or more responses generated by the conversational bot is inaccurate as recited in independent claims 11 and 25.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164